EXHIBIT 10.2 AMENDED AND RESTATED EMPLOYMENT AGREEMENT BETWEEN GREATER DELAWARE VALLEY SAVINGS BANK (doing business as Alliance Bank) and Peter J. Meier THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated this 21st day of May 2008 between Greater Delaware Valley Savings Bank, a Pennsylvania-chartered savings bank doing business as Alliance Bank (the “Bank”), and Peter J. Meier (the “Executive”).The Bank is a wholly owned subsidiary of Alliance Bancorp, Inc. of Pennsylvania, a mid-tier holding company of the Bank (“Alliance Bancorp”), which is a majority-owned subsidiary of Alliance Mutual Holding Company, a federally-chartered mutual holding company (the “MHC”).Alliance Bancorp and the Bank are collectively referred to herein as the “Employers”. WITNESSETH WHEREAS, the Executive is presently employed as the Executive Vice President and Chief Financial Officer of each of the Employers; WHEREAS, the Bank desires to be ensured of the Executive’s continued active participation in the business of the Employers; WHEREAS, the Bank and the Executive have previously entered into an employment agreement originally dated June 21, 2001 (the “Prior Agreement”); WHEREAS, the Bank desires to amend and restate the Prior Agreement in order to make changes to comply with Section 409A of the Internal Revenue Code of 1986, as amended, as well as certain other changes; and WHEREAS, in order to induce the Executive to remain in the employ of the Employers and in consideration of the Executive’s agreeing to remain in the employ of the Employers, the parties desire to specify the severance benefits which shall be due the Executive in the event that his employment with the Employers is terminated under specified circumstances. NOW THEREFORE, in consideration of the mutual agreements herein contained, and upon the other terms and conditions hereinafter provided, the parties hereby agree as follows: 1.Definitions.The following words and terms shall have the meanings set forth below for the purposes of this Agreement: (a)Annual
